Citation Nr: 1760135	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  08-31 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an increased rating for venous insufficiency of the left lower extremity, currently rated as 40 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1989 to February 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2008, the Veteran requested a Board hearing, however, he withdrew his request in November 2008.

A May 2009 rating decision granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective as of December 19, 2008.  The Veteran is currently rated at 90 percent for his service-connected disabilities.  In addition to TDIU, he is also in receipt of SMC (Special Monthly Compensation) under 38 U.S.C. 1114 (s).   

In August 2012, the Board denied the Veteran's claim.  He appealed, and in August 2013, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision as it pertained to the left leg, and remanded for further consideration.  In March 2014, the Board remanded the matter for additional evidentiary development.

In October 2014, the Board again denied the Veteran's claim based on the finding that he did not meet the schedular criteria for an evaluation in excess of 40 percent.  The Court vacated that decision in January 2016, finding that a new medical examination addressing functional loss due to pain and functional impairment, as well as consideration of an extraschedular evaluation was warranted.

In September 2016, the Board remanded the issue to the RO to obtain outstanding records as well as to schedule a new VA examination.  The order also instructed the RO to refer the matter for extraschedular consideration.

In April 2017, the Board remanded the claim to obtain outstanding employment records and to refer the claim for extraschedular consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claim is decided.  Initially, the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

When this case was most recently before the Board it was remanded with instructions for the RO to refer the claim to the to the Undersecretary for Benefits or the Director of Compensation and Pension Service for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  The RO was also instructed to make all reasonable efforts to obtain all medical records related to the Veteran's left leg insufficiency since September 2016.  The RO obtained outstanding VA treatment records, but did not attempt to obtain any non-VA medical records.  There is no indication in the record that the remand directives were followed.  Accordingly, a remand is necessary in order to comply with the previous remand instructions.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records pertinent to the issue on appeal, to include any more recent VA treatment records and any identified non-VA treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  After the above development has been completed, the claim must be referred to the Under Secretary for Benefits of the Director, Compensation Service for extraschedular consideration under 38 C.F.R. §  3.321 (b) on an individual and collective basis.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (as to awarding an extraschedular rating on the basis of the collective impact of service-connected disabilities).

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Finally, the RO or the AMC should adjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, an SSOC should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




